—Order, Supreme Court, New York County, entered January 10, 1975, granting in part and denying in part plaintiff’s motion to vacate interrogatories served by defendant, unanimously modified, on the law and in the exercise of discretion to the extent of vacating the interrogatories in their entirety, but with leave to defendant to propound proper interrogatories if he is so advised. Appellant shall recover of respondent $40 costs and disbursements of this appeal. The appeal from the order of said court entered on February 5, 1975, denying reargument, is dismissed as not *515appealable, without costs and without disbursements. The relatively simple issues presented in this action do not warrant the unduly prolix, vexatious and unreasonably oppressive set of interrogatories propounded by defendant. The remedy, under such circumstance, is vacatur of the entire demand rather than successive prunings by the court. Concur—Markewich, J. P., Murphy, Capozzoli, Lane and Nunez, JJ.